UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 25, 2011 Location Based Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 333-139395 20-4854758 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 49 Discovery, Suite 260, Irvine, California 92618 (Address of Principal Executive Offices) (Zip Code) (888) 600-1044 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registration under any of the following provisions: 5 Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) 5 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) 5 Pre-commencement communications pursuant to Rule 14d-2(k) under the Exchange Act (17 CFR 240.14d-2(b)) 5 Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03.Amendments to Articles of Incorporation or Bylaws; change in Fiscal Year Election of Directors Effective October 25, 2011, the Board of Directors of Location Based Technologies, Inc. amended Article 3, Section 3.2, of its Bylaws to increase the number of directors from three to seven, and elected four new directors as previously reported. Item 9.01.Financial Statements and Exhibits Exhibit # Description 3.2A Amendment to Article 3, Section 3.2, of Amended and Restated Bylaws of Location BasedTechnologies , Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOCATION BASED TECHNOLOGIES, INC. Date:October 28, 2011 By: /s/David Morse David Morse Chief Executive Officer 3 EXHIBIT INDEX Exhibit # Description 3.2A Amendment to Article 3, Section 3.2, of Amended and Restated Bylaws of Location BasedTechnologies , Inc. 4
